EXHIBIT 21 - LIST OF SUBSIDIARIES Wainoco Resources Inc. (incorporated in Delaware), a subsidiary of Frontier Oil Corporation Wainoco Oil & Gas Company (incorporated in Delaware), a subsidiary of Wainoco Resources Inc. Frontier Holdings Inc. (incorporated in Delaware), a subsidiary of Frontier Oil Corporation Frontier Refining & Marketing Inc. (incorporated in Delaware), a subsidiary of Frontier Holdings Inc. Frontier Refining Inc. (incorporated in Delaware), a subsidiary of Frontier Refining & Marketing Inc. Frontier Pipeline Inc. (incorporated in Delaware), a subsidiary of Frontier Refining & Marketing Inc. Frontier El Dorado Refining Company (incorporated in Delaware), a subsidiary of Frontier Refining & Marketing Inc. Frontier Oil and Refining Company (incorporated in Delaware), a subsidiary of Frontier Refining & Marketing Inc. Ethanol Management Corporation (incorporated in Colorado), a subsidiary of Frontier Oil and Refining Company
